Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Claims 1-24 have been amended. No claims have been cancelled. Claims 1-24 are pending and have been considered.
Specification
Paragraph 30 of the substitute specification filed 03/15/2021 cannot be entered because it is not grammatically correct. Upon further review, the requirement to amend paragraph 30 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Number 2015/0348009 to Brown et al., hereinafter “Brown”, in view of “Real-Time Machine Learning: The Missing Pieces” to Nishihara et al., hereinafter “Nishihara.”
Regarding claim 1, Brown teaches: A dynamic event processing computing platform, comprising: (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438)).

    PNG
    media_image1.png
    739
    528
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    651
    581
    media_image2.png
    Greyscale

at least one processor; (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
a communication interface communicatively coupled to the at least one processor; and (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the dynamic event processing computing platform to: (Brown teaches in para. [0006]: “A computer-readable storage medium can contain instructions, that, when executed by the one or more processors, cause the one or more processors to perform a set of actions.”)
receive historical data associated with a plurality of processed events; generate, based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from the historical data to event processing sources is taught by Brown in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location”)
receive a request to process an event from a mobile device of a first user; (Examiner is interpreting an “event” as a financial transaction, “processing an event” as completing or cancelling the transaction, and a “mobile device” of a user as any wearable or non-wearable portable electronic device, such as a watch (Brown, para. [0027]). Further, examiner is interpreting “receive a request… from a mobile device” as the operating system of a mobile device receiving a request via its own communication interface.)
responsive to receiving the request to process the event, enable previously disabled dynamic event processing functions of the event processing computing platform; (Examiner is interpreting “enable previously disabled dynamic event processing functions” as powering on the transaction app processor upon detection of the transaction-initiating event for executing the dynamic event processing functions. Brown discloses in para. [0049-0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see #1 below] a power management unit 350 to determine [see #2 below] whether a transaction app processor 355 is powered on. If app processor 355 is powered on, power management unit 350 can maintain current power operations involving transaction app processor 355 and secure element 360. If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.” At a higher level, this limitation is depicted by the OS turning on the app in Fig. 4.)

    PNG
    media_image3.png
    238
    512
    media_image3.png
    Greyscale

Portion of Fig. 3B
receive first data associated with a location of the mobile device of the first user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Brown teaches in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location… For example, a determination can be made to determine 
receive second data including event details; (Brown teaches that the user device may release payment info to an app running on one of the user devices in middle of para. [0025]: “Upon determining that a transmission condition is satisfied… user device 110 can… release the information to an app on the device.”)
receive an indication of a mobile device of a second user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the second user via near field communication; (The disclosure does not preclude the first user and the second user from being one and the same. Brown teaches a point-of-sale (POS) receives inputs from multiple devices of a single user at a certain location. Brown para. [0034-0035] teaches: “In one instance, a condition for transmitting and/or releasing payment information includes receiving particular input on each of multiple devices. For example, release of payment information on device 205a may require detection of a fingerprint and/or passcode on device 205b and detection of a mechanical input (e.g., button press) on device 205a. 
“POS terminal 220 can use the payment information to generate a signal to transmit to a payment server 230 to determine whether the payment is authorized.”)
identify,… based on the first data, the second data, the indication of the mobile device of the second user at the location, and the one or more machine learning datasets, a first source from which to process the event; (Examiner is interpreting machine learning datasets as a dataset used by a machine learning algorithm executed by the device or on a remote device whose results the device can access. Examiner is interpreting “identify” as selecting a source. Examiner is interpreting a “source” as a payment account like a credit card or checking account as merely the name of an entity which owns the payment account, such as a person, a business, an organization, or an agency. Brown teaches this in 
process the event using the identified first source. (Brown teaches in para. [0139]: “It will be appreciated that, in some instances, process 900 can be modified such that instead of or in addition to transmitting payment information to a POS terminal at block 920, payment information can be released such that it is made accessible to an app on the user device (e.g., which may cause the information to be transmitted to an app-related server).” Examiner is interpreting releasing payment information to the app as processing the event using dynamic event processing.)
	However, Brown does not explicitly teach: identify, in real-time [and based on machine learning datasets]
	But Nishihara teaches: identify, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into Brown’s system by executing machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)

Regarding claim 2, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding claim 3, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)

Regarding claim 4, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the request to process the event is received from a mobile event processing application executing on the mobile device of the first user. (Brown teaches transaction app in Fig. 4 element 438. Brown teaches in para. [0076]: “Processing subsystem 438 [sic] can also or alternatively execute a transaction app code 438, which can result in, for example, selection of a payment account, coordination with a secure element to retrieve payment information for the payment account, generating and transmitting a signal to a payment terminal with the payment information, and/or receiving and processing of a signal from a payment terminal.”)

Regarding claim 5, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in claim 1, the source can be the name of the account owner. Brown teaches in first sentence of para. [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”) 

Regarding claim 6, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: wherein the request to process the event is generated via near-field communication between the mobile device of the first user and a point-of-sale system of an entity. (As depicted in Brown Figs. 1 and 2, and in para. [0048], the mobile device may communicate with a point-of-sale system via NFC. Under the broadest reasonable interpretation, some portion of the request to process the event is communicated from the point-of-sale system over NFC, through the communication interface of the mobile device, and then to the operating system.) 

Regarding claim 7, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: further including instructions that, when executed, cause the dynamic event processing computing platform to: 
receive third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)

Regarding claim 9, Brown teaches: A method, comprising: 
at a computing platform comprising (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438))
at least one processor, (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
memory, and (Brown teaches in para. [0006]: “A computer-readable storage medium)
a communication interface: (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection component.”)
receiving, by the at least one processor, historical data associated with a plurality of processed events; generating, by the at least one processor and based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from the historical data to event processing sources is taught by Brown in para. 
receiving, by the at least one processor and via the communication interface, a request to process an event from a mobile device of a first user; (Examiner is interpreting an “event” as a financial transaction, “process an event” as completing or cancelling the transaction, and a “mobile device” of a user as any wearable or non-wearable portable electronic device, such as a watch (Brown, para. [0027]). Further, examiner is interpreting “receiving… a request… from a mobile device” as the operating system of a mobile device receiving a request via its own communication interface.)
responsive to receiving the request to process the event, enabling, by the at least one processor, previously disabled dynamic event processing functions of the computing platform; (Examiner is interpreting “enabling… previously disabled dynamic event processing functions” as powering on the transaction app processor upon detection of the transaction-initiating event for executing the dynamic event processing functions. Brown discloses in para. [0049-0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see Fig. 3B arrow 1 above] a power management unit 350 to determine [see Fig. 3B arrow 2 above] whether a transaction app processor 355 is powered on. If app processor 355 is powered on, power management unit 350 can maintain current power operations involving transaction app processor 355 and secure element 360. If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.” At a higher level, this limitation is depicted by the OS turning on the app in Fig. 4.)
receiving, by the at least one processor and via the communication interface, first data associated with a location of the mobile device of the first user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Brown teaches in para. 
receiving, by the at least one processor and via the communication interface, second data including event details; (Brown teaches that the user device may release payment info to an app running on one of the user devices in middle of para. [0025]: “Upon determining that a transmission condition is satisfied… user device 110 can… release the information to an app on the device.”)
receiving, by the at least one processor, an indication of a mobile device of a second user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the second user via near field communication; (The disclosure does not preclude the first user and the second user from being one and the same. Brown teaches a point-of-sale (POS) receives inputs from multiple devices of a single user at a certain location. Brown para. [0034-0035] teaches: “In one instance, a condition for transmitting and/or releasing payment information includes receiving particular input on each of multiple devices. For example, release of payment information on device 205a may require detection of a fingerprint and/or passcode on device 205b and detection of a mechanical input (e.g., button press) on device 205a. 
“POS terminal 220 can use the payment information to generate a signal to transmit to a payment server 230 to determine whether the payment is authorized.”)
 identifying,… and by the at least one processor and based on the first data, the second data, the indication of the mobile device of the second user at the location, and the one or more machine learning datasets, a first source from which to process the event; and (Examiner is interpreting machine learning datasets as a dataset used by a machine learning algorithm executed by the device or on a remote device whose results the device can access. Examiner is interpreting “identifying” as 
processing, by the at least one processor, the event using the identified first source. (Brown teaches in para. [0139]: “It will be appreciated that, in some instances, process 900 can be modified such that instead of or in addition to transmitting payment information to a POS terminal at block 920, payment information can be released such that it is made accessible to an app on the user device (e.g., which may cause the information to be transmitted to an app-related server).” Examiner is interpreting releasing payment information to the app as processing the event using dynamic event processing.)
However, Brown does not explicitly teach: identifying, in real-time [and based on machine learning datasets]
	But Nishihara teaches: identifying, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into Brown’s system by executing machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)

Regarding claim 10, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding claim 11, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)

Regarding claim 12, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the request to process the event is received from a mobile event processing application executing on the mobile device of the first user. (Brown teaches transaction app in Fig. 4 element 438. Brown teaches in para. [0076]: “Processing subsystem 438 [sic] can also or alternatively execute a transaction app code 438, which can result in, for example, selection of a payment account, coordination with a secure element to retrieve payment information for the payment account, generating and transmitting a signal to a payment terminal with the payment information, and/or receiving and processing of a signal from a payment terminal.”)

Regarding claim 13, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in claim 9, 

Regarding claim 14, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: wherein the request to process the event is generated via near-field communication between the mobile device of the first user and a point-of-sale system of an entity. (As depicted in Brown Figs. 1 and 2, and in para. [0048], the mobile device may communicate with a point-of-sale system via NFC. Under the broadest reasonable interpretation, some portion of the request to process the event is communicated from the point-of-sale system over NFC, through the communication interface of the mobile device, and then to the operating system.)

Regarding claim 15, the combination of Brown and Nishihara teaches: The method of claim 9, 
Further, Brown teaches: further including: 
receiving, by the at least one processor and via the communication interface, third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)

Regarding claim 17, Brown teaches: One or more non-transitory computer-readable media storing instructions (Brown teaches in para. [0006]: “A computer-readable storage medium can contain instructions, that, when executed by the one or more processors, cause the one or more processors to 
that, when executed by a computing platform comprising (Examiner is interpreting a dynamic event processing computing platform as a computer system for processing transactions, such as a mobile user device (Brown Fig. 2, 205a or 205b) which contains a transaction app running on an operating system (Brown Fig. 4, 432 and 438))
at least one processor, (Brown teaches in para. [0006]: “One or more processors can be coupled to the user interface component.”)
memory, and (Brown teaches in para. [0006]: “A computer-readable storage medium”)
a communication interface, (Brown teaches in para. [0006]: “One or more connection components can be configured to transmit communications to other devices. One or more processors can be coupled to… the connection component.”)
cause the computing platform to: receive historical data associated with a plurality of processed events; generate, based on the received historical data, one or more machine learning datasets linking location data from the historical data to event processing sources; (Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account…. The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.” The accounts in the above examples are interpreted as historical data used to generate machine learning datasets. Linking location data from 
receive a request to process an event from a mobile device of a first user; (Examiner is interpreting an “event” as a financial transaction, “processing an event” as completing or cancelling the transaction, and a “mobile device” of a user as any wearable or non-wearable portable electronic device, such as a watch (Brown, para. [0027]). Further, examiner is interpreting “receive a request… from a mobile device” as the operating system of a mobile device receiving a request via its own communication interface.)
responsive to receiving the request to process the event, enable previously disabled dynamic event processing functions of the computer platform; (Examiner is interpreting “enable previously disabled dynamic event processing functions” as powering on the transaction app processor upon detection of the transaction-initiating event for executing the dynamic event processing functions. Brown discloses in para. [0049-0050]: “Upon detecting the transaction event, transaction event detector 345 can trigger [see Fig. 3B arrow 1 above] a power management unit 350 to determine [see Fig. 3B arrow 2 above] whether a transaction app processor 355 is powered on. If app processor 355 is powered on, power management unit 350 can maintain current power operations involving transaction app processor 355 and secure element 360. If power management unit 350 determines that power is not being supplied to app processor 355, it can power up app processor 355.” At a higher level, this limitation is depicted by the OS turning on the app in Fig. 4.)
receive first data associated with a location of the mobile device of the user from which the request to process the event was received; (According to Brown Fig. 4 and para. [0083], location data can be sent from GPS receiver 448 to the transaction app 438 via the processing subsystem 402. Brown teaches in para. [0146]: “In some instances, an identity of a default payment account can depend on a context, such as a geographic location… For example, a determination can be made to determine 
receive second data including event details; (Brown teaches that the user device may release payment info to an app running on one of the user devices in middle of para. [0025]: “Upon determining that a transmission condition is satisfied… user device 110 can… release the information to an app on the device.”)
receive an indication of a mobile device of a second user at the location of the mobile device of the first user, the indication based on detection of the mobile device of the second user via near field communication; (The disclosure does not preclude the first user and the second user from being one and the same. Brown teaches a point-of-sale (POS) receives inputs from multiple devices of a single user at a certain location. Brown para. [0034-0035] teaches: “In one instance, a condition for transmitting and/or releasing payment information includes receiving particular input on each of multiple devices. For example, release of payment information on device 205a may require detection of a fingerprint and/or passcode on device 205b and detection of a mechanical input (e.g., button press) on device 205a. 
“POS terminal 220 can use the payment information to generate a signal to transmit to a payment server 230 to determine whether the payment is authorized.”)
identify,… and based on the first data, the second data, the indication of the mobile device of the second user at the location, and the one or more machine learning datasets, a first source from which to process the event; and (Examiner is interpreting machine learning datasets as a dataset used by a machine learning algorithm executed by the device or on a remote device whose results the device can access. Examiner is interpreting “identify” as selecting a source. Examiner is interpreting a “source” as a payment account like a credit card or checking account re merely the name of an entity which owns the payment account, such as a person, a business, an organization, or an agency. Brown teaches this 
process the event using the identified first source. (Brown teaches in para. [0139]: “It will be appreciated that, in some instances, process 900 can be modified such that instead of or in addition to transmitting payment information to a POS terminal at block 920, payment information can be released such that it is made accessible to an app on the user device (e.g., which may cause the information to be transmitted to an app-related server).” Examiner is interpreting releasing payment information to the app as processing the event using dynamic event processing.)
However, Brown does not explicitly teach: identify, in real-time [and based on machine learning datasets]
	But Nishihara teaches: identify, in real-time [and based on machine learning datasets] (Nishihara p. 106, col. 2 details the performance requirements for real-time machine learning are low latency and high throughput. The proposed solution on p. 108 incorporates these requirements.)
	Nishihara is in the same field of endeavor as the claimed invention, namely, machine learning algorithms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishihara’s system into Brown’s system by executing machine learning with low latency and high throughput, with a motivation to learn from incoming data on-the-fly (Pg. 106, Introduction, col. 1: “ML applications are expanding from the supervised learning paradigm, in which static models are trained on offline data, to a broader paradigm, exemplified by reinforcement learning (RL), in which applications may operate in real environments, fuse and react to sensory data from numerous input streams, perform continuous micro-simulations, and close the loop by taking actions that affect the sensed environment.”)


Regarding claim 18, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the first data associated with the location of the mobile device of the first user includes global positioning system (GPS) data from the mobile device of the first user. (According to Brown Fig. 4, the processing subsystem 402 may relay data from the GPS receiver 448 to the transaction app 438. Brown teaches in para. [0083]: “Some environmental sensors can provide information about the location and/or motion of wearable device 400… Global Positioning System (GPS) receiver 448 can determine location based on signals received from GPS satellites.”)

Regarding claim 19, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the mobile device of the first user is a wearable device. (Brown teaches in para [0027]: “Exemplary user devices 205 … can include a wearable device 205a (e.g., a necklace, headband, clip, belt, bracelet, watch, pair of glasses, armband, or ear piece)”)

Regarding claim 20, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the request to process the event is received from a mobile event processing application executing on the mobile device of the first user. (Brown teaches transaction app in Fig. 4 element 438. Brown teaches in para. [0076]: “Processing subsystem 438 [sic] can also or alternatively execute a transaction app code 438, which can result in, for example, selection of a payment account, coordination with a secure element to retrieve payment information for the payment account, generating and transmitting a signal to a payment terminal with the payment information, and/or receiving and processing of a signal from a payment terminal.”)

Regarding claim 21, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the identified first source is one of: a business source associated with an entity and a personal source associated with the first user. (As discussed in claim 17, the source can be the name of the account owner. Brown teaches in first sentence of para. [0028]: “One or more user devices 205 can store payment information associated with each of one or more payment accounts. Payment account data can include, for example, one or more of: a person's or company's name”)

Regarding claim 22, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: wherein the request to process the event is generated via near-field communication between the mobile device of the first user and a point-of-sale system of an entity. (As depicted in Brown Figs. 1 and 2, and in para. [0048], the mobile device may communicate with a point-of-sale system via NFC. Under the broadest reasonable interpretation, some portion of the request to process the event is communicated from the point-of-sale system over NFC, through the communication interface of the mobile device, and then to the operating system.) 

Regarding claim 23, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
Further, Brown teaches: further including instructions that, when executed, cause the computing platform to: 
receive third data including calendar data associated with the first user, and (Examiner is interpreting “a time of day” in Brown para. [0146] as “calendar data”.)
wherein identifying the first source from which to process the event is further based on the third data. (Brown teaches in para, [0146]” “In some instances, an identity of a default payment account can depend on a context, such as… a time of day.”)


Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown and Nishihara in view of U.S. Patent Application Number 2014/0081855 to Hankins et al., hereinafter “Hankins.”
Regarding claim 8, the combination of Brown and Nishihara teaches: The dynamic event processing computing platform of claim 1, 
Further, Brown teaches: further including instructions that, when executed, cause the dynamic event processing computing platform to: 
determine,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would cause the limit to be exceeded.” This embodiment matches the first example from para. [64] in the instant application. Another example of a condition is receiving a transaction request at a certain time or location, described later in more detail.)  
…based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine 
Moreover, regarding the time and location criteria from above, Brown in para. [0030] last sentence states that the learning algorithm can update a default account, and states that, in para. [0044], the algorithm “detects account usage patterns (e.g., to detect which account has been frequently used generally, recently and/or in specific contexts such as spatial or temporal contexts)”.
Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 can identify an account most frequently used (or selected) for payments within a defined recent time period. As another example, account manager 380 can identify an account most frequently used or selected for payments associated with a particular merchant and/or at a particular geographic location (which can include a geographic region and/or can be defined using one or more geographic coordinates). The learning technique can be based on data”)
responsive to determining that the one or more criteria are met, identifying, based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] teaches: “As another example, a first user device can send data to a second user device reflecting information about payment transactions facilitated at the first user device. The information can include, e.g., a payment amount, an account used, a time of purchase and/or whether a default account was changed. Such information can be used at the second 
However, the combination of Brown and Nishihara does not explicitly teach: process the event using the first source and the at least one second source. (Brown does not teach splitting the payment between multiple accounts.)
	But Hankins teaches: process the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hankins’ system into the combination of Brown and Nishihara’s system by permitting the payment to be split between multiple accounts stored by the user device, with a motivation to conveniently handle transactions when the default account exceeds its spending limit (Hankins para. [0044]).

Regarding claim 16, the combination of Brown and Nishihara teaches: The method of claim 9, 
	Further, Brown teaches: further including: 
determining,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would 
…by the at least one processor and based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account (e.g., in general or for a particular context). The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.”
Moreover, regarding the time and location criteria from above, Brown in para. [0030] last sentence states that the learning algorithm can update a default account, and states that, in para. [0044], the algorithm “detects account usage patterns (e.g., to detect which account has been frequently used generally, recently and/or in specific contexts such as spatial or temporal contexts)”.
Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 can identify an account most frequently used (or selected) for payments within a defined recent time period. As another example, account manager 380 can identify an account most frequently used or selected for payments associated with a particular merchant and/or at a particular geographic location (which can include a geographic region and/or can be defined using one or more geographic coordinates). The learning technique can be based on data”)
responsive to determining that the one or more criteria are met, identifying, by the at least one processor and based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] teaches: “As another example, a first user device can send data to a second user device reflecting information about payment transactions facilitated at the first user device. The information can include, e.g., a payment amount, an account used, a time of purchase and/or whether a default account was changed. Such information can be used at the second device to, for example, update a default account (e.g., based on a learning algorithm or explicit user input).”)
However, the combination of Brown and Nishihara does not explicitly teach: processing, by the at least one processor, the event using the first source and the at least one second source.
But Hankins teaches: processing, by the at least one processor, the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hankins’ system into the combination of Brown and Nishihara’s system by permitting the payment to be split between multiple accounts stored by the user device, with a motivation to conveniently handle transactions when the default account exceeds its spending limit (Hankins para. [0044]).

Regarding claim 24, the combination of Brown and Nishihara teaches: The one or more non-transitory computer-readable media of claim 17, 
further including instructions that, when executed, cause the computing platform to: 
determine,… , whether one or more criteria are met; (Examiner is interpreting a “criteria” as a condition. One example of a condition is a threshold amount for an account, and “meeting the criteria” is meeting or exceeding the threshold. Brown teaches in the middle of para. [0057] states: “a protocol can restrain from selecting an account when it is within a threshold amount from a limit, when a purchase would push the account to within a threshold amount from a limit or when a purchase would cause the limit to be exceeded.” This embodiment matches the first example from para. [64] in the instant application. Another example of a condition is receiving a transaction request at a certain time or location, described later in more detail.)  
…based on the one or more machine learning datasets… (Brown teaches in para. [0145]: “In some instances, the default account depends on, e.g., a balance on one or more accounts (e.g., such that an account with a lowest balance is used or such that an account is not used if the balance exceeds a threshold)”. Further, Brown teaches in para. [0147]: “A learning technique can be used to determine which account to use as a default account (e.g., in general or for a particular context). The learning technique can be based on, for example, accounts used for payment at the device, accounts used for payment at other devices, accounts used for payment in general and/or user responses to one or more past notifications of a default account.”
Moreover, regarding the time and location criteria from above, Brown in para. [0030] last sentence states that the learning algorithm can update a default account, and states that, in para. [0044], the algorithm “detects account usage patterns (e.g., to detect which account has been frequently used generally, recently and/or in specific contexts such as spatial or temporal contexts)”.
Brown in para. [0056] teaches that the account manager performs learning techniques to select a default account for using at particular time, merchant or geographic location: “account manager 380 
responsive to determining that the one or more criteria are met, identifying, based on the first data, the second data, and one or more machine learning datasets, at least one second source from which to process the event; and (Brown teaches that the criteria may prompt the user device to update the default account. In updating the default account, the user device identifies a “second source” which is distinct from the first source. Brown in para. [0030] teaches: “As another example, a first user device can send data to a second user device reflecting information about payment transactions facilitated at the first user device. The information can include, e.g., a payment amount, an account used, a time of purchase and/or whether a default account was changed. Such information can be used at the second device to, for example, update a default account (e.g., based on a learning algorithm or explicit user input).”)
However, the combination of Brown and Nishihara does not explicitly teach: process the event using the first source and the at least one second source. (Brown does not teach splitting the payment between multiple accounts.)
	But Hankins teaches: process the event using the first source and the at least one second source. (Hankins teaches in para. [0044]: “At 170, the waterfall payment processing method may provide for charge distribution across multiple payment sources. According to this enhancement, rather than requiring that a single payment source be capable of absorbing the entirety of a charge, the invention allows for spreading the payment across multiple payment sources, preferably in their order of priority.”)
.
Response to Arguments
Applicant's arguments filed 03/15/2021 in response to the previous Office Action filed 12/14/2020 have been fully considered.
Specification Objections: Paragraph 30 has not been entered because it is grammatically incorrect, and upon further review the requirement to amend paragraph 30 is withdrawn. Applicant’s arguments regarding the specification objections have been fully considered and are persuasive. The remaining specification objection from the previous office action have been withdrawn due to the replacement specification and remarks filed 03/15/2021.

Claim Objections: Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amended claims filed 03/15/2021. The claim objections from the previous office action have been withdrawn. 

35 U.S.C. 101 Claim Rejection: Applicant’s arguments regarding the 35 U.S.C. 101 claim rejections have been fully considered and are persuasive due to the amended claims filed 03/15/2021. 
Following the 2019 PEG flowchart for eligibility under 35 U.S.C. 101, in Step 1, all claims recite one of the four categories of eligible subject matter. In Step 2A Prong One, any judicial exception is identified. Claim 1 has several limitations that do not fall under any categories of judicial exception. “Enable previously disabled dynamic event processing functions” and “process the event” are not 

35 U.S.C. 102 Claim Rejection: Applicant’s arguments with respect to claim(s) 1-7, 9-15, and 17-23 have been considered but are moot because the new ground of rejection is based the new prior art Nishihara.

35 U.S.C. 103 Claim Rejection: Applicant’s arguments with respect to claim(s) 8, 16, and 24 have been considered but are moot because the new ground of rejection is based the new prior art Nishihara.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122